UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53



            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                  November 30, 2006

                                        Before

                    Hon. FRANK H. EASTERBROOK, Chief Judge

                    Hon. DANIEL A MANION, Circuit Judge

                    Hon. TERENCE T. EVANS, Circuit Judge


No. 02-3265                                       Appeal from the United States
                                                  District Court for the Northern
UNITED STATES OF AMERICA,                         District of Illinois, Eastern Division
              Plaintiff-Appellee,
                                                  No. 99 CR 544
      v.
                                                  Wayne R. Andersen, Judge.
RONNIE BARLOW, a/k/a “RUMP”,
           Defendant-Appellant.


                                      ORDER

       A jury in the Northern District of Illinois convicted Ronnie Barlow of
conspiracy to possess with intent to distribute controlled substances in violation of
21 U.S.C. § 846. While his appeal remained pending, the Supreme Court issued its
decision in United States v. Booker, 543 U.S. 220 (2005). We remanded to ask
whether the judge would have imposed a lesser sentence had he known that the
guidelines were advisory. See United States v. Paladino, 401 F.3d 471, 483-84 (7th
Cir. 2005). The judge said yes, and therefore we VACATE Barlow’s sentence and
remand for re-sentencing.